Cassoday, J.
It appears that the street at the place in question was somewhere from thirty to forty feet wide, and that there were two traveled or beaten wagon tracks,— one north of the middle of the street, and the other south of the middle. As the plaintiff’s horse was at the time being driven east, and the defendant was at the time driving west, it is manifest that, by the law of the road, the plaintiff’s horse-was entitled to the south side of the street, and the defendant was entitled to the north side of the street. E. S. sec. 1591. The evidence of the plaintiff’s driver is more or lesa confused and contradictory; nevertheless, there is evidence-in the case tending to prove that the plaintiff’s horse was at the time being driven upon a slow trot on the south track,, and so near the ditch that he could not go further south without driving into the ditch. On the other hand, the defendant concedes that his horses were at the time in about *138the center of tlie street,— a little bit north of the center. Such being the evidence, we find no error in refusing to grant a nonsuit, nor in refusing to direct a verdict in favor of the defendant. In other words, the evidence was such that the court could not say, as a matter of law, that the defendant was not negligent, nor that the plaintiff’s driver was guilty of contributory negligence.
Counsel for the defendant specifies three separate parar graphs in the charge, each of which he claims to be erroneous. The charge covers more than three printed pages. The only exception to any portion of it is at the close thereof, and in these words: “ To which said charge, and to each and every part thereof, the defendant then and there duly excepted.” The charge certainly contains numerous paragraphs which are unobjectionable. This being so, we must, upon the repeated decisions of this court, hold that the exception is too general to present for review the specific errors mentioned. Hamlin v. Haight, 32 Wis. 237; Corcoran v. Harran, 55 Wis. 120; C. Aultman & Co. v. Case, 68 Wis. 612; Carroll v. Little, 73 Wis. 52. We perceive no reversible error in the record.
By the Oovrt.— The judgment of the superior court of Milwaukee county is affirmed.